   Case: 1:19-cv-08454 Document #: 131 Filed: 05/07/21 Page 1 of 4 PageID #:2311




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SECURITIES AND EXCHANGE                           )
COMMISSION,                                       )
                                                  )
               Plaintiff,                         )
                                                  )           No. 19-cv-08454
       v.                                         )
                                                  )           Judge Andrea R. Wood
TODAYS GROWTH CONSULTANT INC.,                    )
et al.,                                           )
                                                  )
               Defendants.                        )

                        ORDER GRANTING RECEIVER’S MOTION
                         TO APPROVE SALE OF ESTATE ASSETS

       Melanie E. Damian, Esq., as Receiver (“Receiver”) of Defendant Today’s Growth

Consultant, Inc d/b/a The Income Store (“TGC”), has filed a motion (the “Motion”) for this Court

to approve the Receiver’s sale of the TGC’s assets and all related rights free and clear of all liens,

claims, interests and other encumbrances, including beneficial interests to the highest bidder at

online auction sale(s) to be scheduled by the Receiver and broker, Right of the Dot, LLC. The

Court has considered the Motion, the representations of the Receiver therein, the attached Notice

to interested parties and claimants, the record in this case, relevant authorities, and any objections

filed, and makes the following findings and conclusions:

       1.      Adequate notice of the Motion has been provided to all parties in interest and/or

will be provided pursuant to the additional notice approved by this Order. This Court has

jurisdiction over this matter and the property of the Receivership Estate, including without

limitation the Assets as defined in the Motion.

       2.      On December 27, 2019 the SEC filed a complaint against TGC and Kenneth D.

Courtright, III (“Courtright”). See ECF No. 1. On December 30, 2019, this Court entered a
   Case: 1:19-cv-08454 Document #: 131 Filed: 05/07/21 Page 2 of 4 PageID #:2312




Temporary Restraining Order Freezing Assets and Imposing Other Emergency Relief [ECF No.

20] (“TRO”) and an Order Appointing Receiver [ECF No. 19] (“Appointment Order”) in the

enforcement action (“SEC Enforcement Action”).            The Appointment Order authorized and

directed the Receiver to exercise full power and control over TGC including all of its assets and

specifically authorized and directed the Receiver to “take such action as necessary and appropriate

for the preservation of the Assets or to prevent the dissipation or concealment of Receivership

Assets.” ECF No. 19 at p. 4.

        3.      The Receiver has reasonably and appropriately determined that the best method to

sell TGC’s assets (“Assets”) is a competitive bidding process to be conducted via online auction

sale. The Receiver’s selection of broker, Right of the Dot, LLC, and the accompanying terms of

the online auction sale as outlined in the Receiver’s Motion are reasonable and appropriate to

facilitate the online auction sale of the Assets.

        4.      The sale of the Assets is not precluded by or contrary to any prior Order issued by

the Court and no further consents by any Person (including any Governmental Authority or holder

of any beneficial interest) are required to convey the Assets to the highest bidder at the conclusion

of the online auction sale.

        5.      The form and manner of the Notice of Sale of Receivership Assets (the “Notice”)

to be provided to interested parties and all known claimants, as attached to and described in the

Motion, are appropriate and reasonably calculated to provide all interested parties with timely and

proper notice of the sale and with ample opportunity to object to the sale, including to the free and

clear nature of the sale.

        6.      The entry of this Order is in the best interests of the Receivership Estate.




                                                    2
   Case: 1:19-cv-08454 Document #: 131 Filed: 05/07/21 Page 3 of 4 PageID #:2313




       In accordance with the foregoing, it is – ORDERED as follows:

       1.      The Receiver’s Motion to Approve the Sale of Estate Assets is hereby granted.

       2.      The Receiver is hereby authorized to retain Right of the Dot, LLC to facilitate the

online auction sale of the Assets and the proposed terms of the online auction sale as outlined in

the Receiver’s Motion are approved by this Court.

       3.      The results of the auction sale(s) conducted by the Receiver and Right of Dot, LLC

in accordance with the procedure set forth in the Motion and approved herein are hereby approved

and such sale(s) shall be free and clear of all liens, claims, interests and encumbrances that may

exist on the Assets, with any such liens, claims, interests or encumbrances attaching to the

Receivership Estate’s share of the proceeds of the sale(s).

       4.       The form and manner of the Notice to be provided to interested parties as attached

to and described in the Motion, are approved.

       5.      The date for the online auction sale of the Assets as one combined lot shall be

agreed upon and scheduled by the Receiver and Right of the Dot, LLC to occur at least forty (40)

days after entry of this Order. If the Assets are not sold at such online auction, the online auction

sale of the Assets as separate lots shall be held at least fifteen (15) days after the date on which the

original auction sale (of the one lot auction) was to take place. Once the Receiver and Right of the

Dot, LLC set the auction date(s), the Receiver shall incorporate same into the Notice.

       6.      The Receiver is authorized and empowered to take all steps, expend such sums of

money and do such other things as may be necessary to implement and effect the terms and

requirements established by this Order.

       7.      This Order shall become effective and enforceable immediately upon entry.




                                                   3
   Case: 1:19-cv-08454 Document #: 131 Filed: 05/07/21 Page 4 of 4 PageID #:2314




       8.      To the extent of a conflict in the terms of the Motion and this Order, the terms of

this Order shall control.

       DONE AND ORDERED in the Northern District of Illinois on this 7th day of May, 2021.



                                     _______________________________________
                                     ANDREA R. WOOD
                                     UNITED STATES DISTRICT COURT JUDGE

COPIES FURNISHED TO:

Counsel of Record




                                                4
